Citation Nr: 1809368	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-31 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to August 19, 2010, for the grant of service connection for schizophrenia, paranoid type.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran and his father, in Boston, Massachusetts, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 


FINDINGS OF FACT

1.  The Veteran was discharged from active service on May 13, 2009.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran filed a claim for schizophrenia within one year of discharge from active service.  


CONCLUSION OF LAW

The criteria for an effective date of May 14, 2009, for the grant of service connection for schizophrenia have been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In earlier effective date claims such as this one, the duties to notify and assist do not apply, because the facts of the claim are undisputed, and the claim is decided on the basis of the controlling law and regulations alone.  Moreover, in the instant matter, the issue decided herein is being granted in full, as the Board herein assigns an effective date of the day following separation from active service, which is the earliest effective date permitted under the law.  See 38 C.F.R. § 3.400(b)(2).  Thus, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  

II.  Earlier Effective Date

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

An April 2011 rating decision granted service connection for schizophrenia and assigned a 100 percent rating effective August 19, 2010.  

The Veteran was discharged on May 13, 2009.  He contends that in June 2009, he received his VA Form DD 214, Certificate of Release or Discharge from Active Duty, and met with his representative at the office in Quincy, Massachusetts.  A copy of the Veteran's VA Form DD-214 has a date stamp of June 2009.  06/02/2009, Certificate of Release.  At that time, the Veteran made an appointment for August 2009 to submit his claim for schizophrenia.  It is further contended that the Veteran, with the assistance of his father, submitted a claim for schizophrenia when he met with his representative in August 2009.  08/02/2017, Hearing Transcript.  The application for benefits and accompanying statement are signed by the Veteran and dated August 2009; however, the date stamps indicate that they were received by the Boston RO on August 19, 2010.  08/19/2010, VA 21-526; 08/19/2010, VA 21-4138.  In November 2012, VA received correspondence from Thomas Stansbury, the director of the City of Quincy, Massachusetts Department of Veterans Services, in which he states that he filed the Veteran's claim for schizophrenia on August 14, 2009.  11/11/2012, Third Party Correspondence.  

At the August 2017 hearing, the Veteran's father referenced a report by the VA Office of Inspector General (OIG) demonstrating that the Boston RO was disorganized and had a practice of shredding documents and failing to process claims.  A search of VA OIG reports revealed several reports that the Veteran's father may have been referencing.  A February 2009 report demonstrated that the Boston RO's percentage of inaccurate claim date receipts (10 percent) was significantly higher than the other ROs included in the investigation.  VA OIG, Review of VA Regional Office Compensation and Pension Benefit Claim Receipt Dates, Report No. 09-00189-81 (Feb. 27, 2009) (available at https://www.va.gov/oig/52/reports/2009/VAOIG-09-00189-81.pdf).  An April 2015 OIG report revealed intentional manipulation of dates of claims at the Boston RO, with the earliest dating back to 2013.  VA OIG, Review of Alleged Data Manipulation at VA Regional Office, Boston, Massachusetts, Report No. 15-01332-121 (Apr. 15, 2015) (available at https://www.va.gov/oig/pubs/VAOIG-15-01332-121.pdf).  

In light of the above, the Board finds that the competent and probative evidence is at least in equipoise as to whether a claim for schizophrenia was filed in August 2009, within one year of discharge from active service, and whether a current disability existed at the time of discharge.  See 12/26/2001, STR-Medical (diagnosis of psychosis during service).  Accordingly, an effective date of May 14, 2009, the day following discharge, is warranted.  See 38 C.F.R. § 3.400(b)(2).  


ORDER

Service connection for schizophrenia, paranoid type, is granted as of May 14, 2009.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


